Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146722(102)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  LaFONTAINE SALINE, INC., d/b/a
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
                                                                    SC: 146722
  v                                                                 COA: 307148
                                                                    Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP, LLC,
           Defendant-Appellant,
  and
  IHS AUTOMOTIVE GROUP, LLC, d/b/a/
  CHRYSLER JEEP OF ANN ARBOR,
             Defendant-Appellee.
  ___________________________________/

         On order of the Chief Justice, the motion of defendant-appellant Chrysler Group,
  LLC, to extend the time to file its reply brief is GRANTED. The reply brief will be
  accepted as timely filed if filed on or before February 10, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 17, 2014
                                                                               Clerk